Citation Nr: 0941320	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-23 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
chronic disorder manifested by blackouts.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
back disorder.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for a chronic disorder 
manifested by muscle spasms.

5.  Entitlement to service connection for a chronic disorder 
manifested by memory loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Atlanta, Georgia.  The Veteran testified before the 
undersigned Veterans Law Judge in August 2009; a transcript 
of that hearing is associated with the claims folder.

The issues of entitlement to service connection for 
depression and whether new and material evidence has been 
obtained to reopen service connection for a back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An October 1989 RO rating decision denied entitlement to 
service connection for blackouts; the Veteran was notified of 
his appellate rights, but did not timely file a notice of 
disagreement.

2.  Evidence received since the October 1989 rating decision 
is cumulative of the evidence of record at the time of the 
prior denial and does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a chronic disorder manifested by blackouts.

3.  The competent evidence does not establish that the 
Veteran has a chronic disorder manifested by muscle spasms.

4.  The competent evidence does not establish that the 
Veteran has a chronic disorder manifested by memory loss.  


CONCLUSIONS OF LAW

1.  The October 1989 rating decision which denied service 
connection for blackouts is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  Evidence received since the October 1989 rating decision 
in connection with the claim of service connection for a 
chronic disorder manifested by blackouts is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  A chronic disorder manifested by muscle spasms was not 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

4.  A chronic disorder manifested by memory loss was not 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  An August 2004 letter expressly told 
him to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in April 2003 and August 2004 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
Veteran what information and evidence was needed to 
substantiate the claims decided herein.  They also requested 
that he provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Finally, the August 2004 letter provided 
notice in accordance with the Court's holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which requires notice as to 
the technical meanings of "new" and "material," as well as 
the reasons for the final prior denial.  These letters were 
sent to the Veteran prior to the April 2005 rating decision.  
The VCAA notice was therefore timely.  See Pelegrini, 18 Vet. 
App. at 120.  

Neither of the aforementioned VCAA letters provided the 
Veteran with notice as to the evidence and information 
necessary to establish a disability rating and effective date 
should service connection be awarded.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Nevertheless, the 
Board finds that any potential prejudice caused by this 
notice error is harmless.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (U.S. Apr. 21, 2009).  In this regard, the Board has 
concluded that a preponderance of the evidence is against 
these claims.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot, and the absence of notice on these two 
elements of a service connection claim should not prevent a 
Board decision.  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2009).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claims.  

Private treatment records were requested from Meadows 
Memorial Hospital.  However, a December 2004 reply from this 
facility reflects that these records were deemed not 
available.  The Veteran was notified of this response in a 
December 2004 letter as well informed that VA's duty to 
assist him with regards to these records had been discharged 
and that it was now his responsibility to provide the VA this 
evidence.  The Veteran did not submit any additional 
information or evidence.  In light of such circumstances, the 
Board is satisfied that all relevant non-VA treatment records 
have been obtained.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991) (the duty to assist is not a one-way street).

As discussed in the Board's remand below, the Veteran has 
identified a number of outstanding VA treatment records which 
are not associated with his claims file.  Generally, a remand 
is necessary to obtain outstanding VA treatment records 
because records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

In the present case, the Board finds that it need not remand 
the Veteran's claims pertaining to memory loss and muscle 
spasms because at no time during this appeal did the Veteran 
indicate that he has received any VA treatment for these 
claimed conditions.  As such, the outstanding records are not 
relevant and would not impact the adjudication of his claim.  
Similarly, despite asserting treatment for blackouts at the 
Dublin VA Medical Center (MC) in 1998, there is no evidence 
that the Veteran has a currently diagnosed chronic disorder 
manifested by blackouts.  Therefore, the presence of one 
treatment record dated prior to the appeal would not have an 
impact on his claim to reopen, and a remand is not necessary.  
See id.  

No VA examination was provided in conjunction with any of the 
Veteran's claims decided herein, and the Board concludes that 
VA was not required to provide the Veteran with any 
examination.  First, with respect to his claim to reopen, the 
Board notes that the VA is under no duty to provide a VA 
examination when a veteran is requesting that a previously 
disallowed claim be reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2009).  

As for the Veteran's claimed muscle spasms and memory loss, 
the VA has a duty to provide a VA examination if the record 
lacks evidence to decide either of these claims and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2009).  As discussed 
further below, the competent evidence does not establish that 
the Veteran has any currently diagnosed chronic disorder 
manifested by muscle spasms or memory loss.  In the absence 
of any competent evidence of a current disability, the first 
McLendon requirement has not been met.  VA is therefore not 
required to provide him with a VA examination in conjunction 
with these claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Veteran testified at his August 2009 Board hearing that 
entered active military service as a healthy individual and 
that following treatment for an illness during Basic Training 
he began to have multiple medical problems.  He indicated 
that such problems included memory loss, muscle spasms, and 
blackouts.  

I. New and Material Evidence

Historically, the Veteran was denied service connection for 
blackouts in an October 1989 RO rating decision.  The RO 
acknowledged that the Veteran was treated for a viral 
infection during service and that he complained of blackouts 
during that period of treatment.  However, his remaining 
service treatment records did not show continued treatment 
for a chronic disorder manifested by blackouts.  Furthermore, 
post-service medical evidence made no mention of any problems 
associated with blackouts.  

The Veteran was notified of the October 1989 rating decision 
and did not timely appeal the RO's decision; thus, it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  In March 2003, the Veteran submitted an original 
claim for compensation in which he requested service 
connection for blackouts.  See VA Form 21-526 received March 
24, 2003.  He indicated that his blackouts first started 
following an incident involving a gas chamber and a faulty 
gas mask.  Two weeks later, he passed out again on the firing 
range and awoke in the hospital.  See id.  

Generally, an unappealed rating decision is final under 38 
U.S.C.A. § 7105 (West 2002).  However, a veteran may request 
that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id.  38 C.F.R. § 3.156(a) 
(2009) defines "new and material evidence" as evidence not 
previously submitted which relates to an unestablished fact 
necessary to substantiate the claim and presents the 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist a veteran in developing the facts 
necessary for his claim has been satisfied.

Since the RO's prior final denial in October 1989, additional 
evidence has been associated with the claims file including 
more lay statements by the Veteran, including his August 2009 
testimony before the undersigned, copies of his service 
treatment records, and VA treatment records dated from August 
1989 through June 2006.  It appears that the RO reopened the 
Veteran's previously denied claim and denied it on its 
merits.  The Veteran timely appealed this decision and the 
claim is now before the Board for appellate review.  Although 
the RO reopened the Veteran's claim, the Board notes that it 
must again determine whether new and material evidence has 
been submitted since the final October 1989 rating decision 
that denied service connection for this claimed disability.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

Although the Veteran mentioned passing out following an 
incident involving a faulty gas mask on his claim for 
compensation, he testified at his August 2009 hearing that he 
began experiencing blackouts as part of an illness he 
incurred during service.  He indicated that he did have a 
preexisting seizure disorder, but that his claimed blackouts 
were qualitatively different from his seizures.  Moreover, 
the Veteran stated that he had not had a seizure for many 
years, but that he had experienced a blackout episode 
approximately two to three months prior to the hearing.  He 
did not testify as to any treatment for his blackouts, and a 
review of the newly submitted VA treatment records fails to 
reveal any mention of blackouts or syncope outside of 
excessive alcohol consumption.  See, e.g., Addiction Severity 
Index Interview Report dated August 15, 2001.  Although the 
Veteran indicated in a written statement that he had been 
seen at the Dublin VAMC in 1998 for blackouts, none of the 
evidence submitted in conjunction with his request to reopen 
indicates that he has a current condition other than his 
seizure disorder that is manifested by episodes of blackouts 
or syncope.  

The Board finds the above evidence, while new, is not 
material.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  While the Veteran continues to assert problems with 
blackouts, including at least one episode of treatment prior 
to this appeal, the competent medical evidence fails to show 
that he has been diagnosed with a chronic disorder manifested 
by blackouts.  The Board acknowledges that the Veteran is 
competent to provide lay evidence regarding his blackout 
episodes.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(the veteran as a lay person is competent to report 
information of which he has personal knowledge, i.e., 
information that he can gather through his senses).  However, 
he is not competent to state that his claimed blackouts 
represent a diagnosed pathology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Absent any competent evidence indicating treatment for a 
current chronic disorder manifested by blackouts, the Veteran 
has not submitted evidence that raises a reasonable 
possibility of substantiating his claim.  Therefore, the 
Board must deny his request to reopen his claim of service 
connection for a chronic disorder manifested by blackouts.  
38 C.F.R. § 3.156(a).  

II. Service Connection

The Veteran's service treatment records show that he was 
brought to the emergency room in September 1976 by his drill 
sergeant after he was found wandering around the rifle range.  
He was noted to be "incoherent" and "confused" with an 
elevated body temperature of 101.5 degrees.  A number of 
tests were run, including a chest x-ray and spinal tap; 
however, no etiology was found for his symptoms.  The Veteran 
returned to the emergency room the next day complaining that 
he had felt lightheaded that morning and passed out; he also 
reported headaches and back pain.  The diagnosis provided was 
acute tonsillitis, possibly viral.  Thereafter, the Veteran 
underwent further evaluation over the next few days.  
Treatment records show that he continued to complain of neck 
stiffness, low back pain at the site of the spinal tap, 
nausea and vomiting, chills, fever, headaches, and syncope.  
At least one record notes a diagnosis of "episodal syncope 
with brachycardia."  The Medical Officer of the Day (MOD) 
was finally consulted on September 22, 1976, and determined 
that the Veteran's symptoms were residuals of an initial 
infection which was resolving and that rapid clearing of his 
complaints was anticipated.  The Veteran's remaining service 
treatment records are silent for additional complaints, and 
his December 1977 separation examination report reflects that 
the Veteran indicated that he was in "good health."

Post-service medical evidence of record is silent for any 
complaints related to memory loss or muscle spasms.  In fact, 
at least one outpatient treatment record notes that the 
Veteran expressly denied any problems with memory loss.  See 
VA Ambulatory Care Record dated July 28, 2000.  Nevertheless, 
the Veteran testified at his August 2009 Board hearing that 
he experiences occasions where his back and legs will 
"tighten" and "lock up."  As for his memory loss, he 
stated that he has no memory of treatment for his in-service 
illness, but that other than this lost memory, he has not 
experienced any additional memory loss.  The Veteran 
indicated that he was not currently receiving, nor had he 
ever received treatment for, either of these claimed 
conditions.  

The Board acknowledges that the Veteran is competent to 
report information of which he has personal knowledge, such 
as his back and legs tightening and locking up on him or 
memory loss for a past event.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, as a lay person, he is not 
competent to state that such symptoms represent a chronic 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In this regard, evidence regarding the presence of a chronic 
muscular or neurological disorder requires medical expertise 
which the Veteran does not possess.  Furthermore, with 
regards to the Veteran's claimed memory loss, the Board 
observes that the Veteran himself has not contended that he 
has a chronic disorder manifested by memory problems.  
Rather, he testified that he only has memory loss for a 
single event.  

The Board must rely on the competent evidence of record as to 
the issue of whether the Veteran has a chronic disorder 
manifested by memory loss or muscle spasms.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (Board is prohibited from 
making conclusions based on its own medical judgment).  
Absent competent evidence that the Veteran has any current 
disorder manifested by memory loss or muscle spasms, service 
connection for these claimed conditions cannot be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
The Board finds that a preponderance of the evidence is 
therefore against these claims; as such, the benefit of the 
doubt rule does not apply and they must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



	(CONTINUED ON NEXT PAGE)

ORDER

The Veteran's request to reopen his previously disallowed 
claim of entitlement to service connection for a chronic 
disorder manifested by blackouts is denied.  

Entitlement to service connection for a chronic disorder 
manifested by muscle spasms is denied.

Entitlement to service connection for a chronic disorder 
manifested by memory loss is denied.


REMAND

In addition to claiming that he developed muscle spasms, 
memory loss, and blackouts as a result of his in-service 
illness, the Veteran contends that he developed a chronic 
back disorder as a result of the spinal tap he had during 
service.  Previously, the Veteran was denied service 
connection for a back disorder in an October 1989 RO rating 
decision because he had not submitted any evidence that he 
had been diagnosed with a chronic back disorder during or 
after service.  Yet, he testified in August 2009 that he 
continued to experience back problems during service despite 
no evidence of continued treatment.  

The medical evidence presently of record does not reflect 
that the Veteran has a currently diagnosed chronic back 
disorder.  However, lay statements submitted throughout this 
appeal reflect that the Veteran asserts that he has received 
treatment for his claimed back disorder at the Dublin VAMC in 
the 1980s and that he is currently being treated at the 
Atlanta VAMC.  

In light of the fact that the Veteran's claim was previously 
denied, in part, because there was no competent evidence of a 
current disability, medical evidence which pertains to a 
diagnosis is relevant to his claim to reopen.  And as such 
records are considered in VA's constructive possession, the 
Board finds that a remand is necessary to undertake efforts 
to acquire such documents.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  See also 38 U.S.C.A. § 5103A(b).

Turning to the Veteran's claimed depression, the Board notes 
that the current medical evidence does not contain a 
confirmed diagnosis of depression, but that there is evidence 
that the Veteran is currently taking an antidepressant 
medication.  He testified in August 2009 that he is not 
receiving any regular treatment for depression, but that he 
was seen by a psychiatrist at the Atlanta VAMC during the 
previous year.  Similarly, written statements submitted 
during this appeal indicate that he asserts treatment for his 
claimed depression at the Dublin VAMC in 1978, 1979, 1985, 
and 2000.  Finally, of record is an inpatient hospital 
summary for schizophrenia, dated in August 1989; no clinical 
records from this stay have been associated with the claims 
file.  

Seeing as the above records are clearly relevant to the 
Veteran's current depression claim on appeal, the Board finds 
that this issue must also be remanded to make reasonable 
efforts to obtain these outstanding VA treatment records.  
See id.  

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
Veteran's current claims.  Dingess held that VA must provide 
notice of all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the Veteran was not 
provided with notice regarding the type of evidence necessary 
to establish a disability rating or effective date.  As these 
questions are involved in the present appeal, such notice 
should be provided to the Veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2.  Obtain any VA treatment records, 
including any inpatient clinical records, 
outpatient records, electronic records, 
and non-electronic records, from the 
Atlanta VAMC for the period from June 2006 
through the present.  A response, negative 
or positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

3.  Obtain any VA treatment records, 
including any inpatient clinical records, 
outpatient records, electronic records, 
and non-electronic records, from the 
Dublin VAMC for the period from January 
1978 through the present.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


